Citation Nr: 9935836	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.  He also served on active duty for training, 
the periods of which are unverified.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1997, the Board remanded 
this claim in order to obtain additional evidence and to 
ensure compliance with due process considerations.


REMAND

As indicated above, this case was the subject of a prior 
Remand by the Board.  At that time, the Board requested that 
the RO, inter alia, verify the dates that the veteran served 
on active duty for training and inactive duty training.  
Review of the claims folder reveals that a request was made 
by the RO that the National Personnel Records Center (NPRC) 
verify certain dates of service.  It appears that the request 
was returned to the RO by NPRC without certification that the 
dates indicated thereon were either correct or incorrect; 
that is, the dates of service remain unverified.

The Board also requested that the veteran be examined by VA 
so as to ascertain, in part, whether any current right 
shoulder disability was etiologically related to his 
inservice right shoulder injury.  The report of the 
examination thereafter accorded the veteran indicates, in 
pertinent part, remarks by the examiner as follows:  "It is 
my opinion that there was no previous or subsequent injury to 
the shoulder, other than the one that occurred in the 
service.  It is also my opinion that this patient has a 
severe, chronic capsulitis of the right shoulder with a 
frozen shoulder component."  This report, however, does not 
show that the examiner has specifically related the inservice 
injury to the current right shoulder problem, and the Board 
is unwilling to assume otherwise based on this statement.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that failure to undertake or complete development 
requested by the Board in a Remand is a procedural defect 
that should 

be remedied by further action, and specifically by another 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is again REMANDED for the following:

1.  The RO is to secure verification from 
any appropriate source, to include the 
NPRC, of the veteran's periods of active 
duty for training and inactive duty 
training.

2.  The RO should also accord the veteran 
another orthopedic examination, in order 
to ascertain whether his current right 
shoulder disorder is etiologically 
related to his inservice right shoulder 
injury.  The examiner is to be 
specifically requested to render an 
opinion in this matter, and to present 
all findings in a clear, logical and 
legible manner on the examination report.  
The veteran's claims folder is to be 
furnished to the examiner, for his or her 
review and referral, prior to examination 
of the veteran.

3.  Upon receipt of the examination 
report, the RO is to ensure that the 
development requested herein has been 
undertaken and completed; in particular, 
the RO is to ensure that the examination 
report contains specific findings or 
conclusions as to whether there is or is 
not an etiologically relationship between 
the veteran's current right shoulder 
disability and his inservice right 
shoulder injury.  If the report does not 
set forth such specific findings or 
conclusions, it must be deemed to be 
inadequate for rating purposes and 
returned by the RO to the appropriate 
medical authorities for further 
development in accordance with this 
Remand.


4.  Following satisfactory completion of 
the above actions, the RO should review 
the case, and determine whether service 
connection for a right shoulder disorder 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this claim 
should be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












